Citation Nr: 0009863	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

REMAND

The veteran served on active duty from October 1940 to 
January 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

A review of the record reflects that the veteran died in 
March 1995 due to coronary artery disease.  At the time of 
his death, he was an in-patient at the Alvin C. York VA 
Medical Center in Murfreesboro, Tennessee.  The terminal 
hospital records have not been obtained.  Therefore, remand 
is necessary.  Records in the custody of the VA must be 
obtained, and records located at a VA medical facility are 
deemed to be within the VA's custody.  38 U.S.C.A. § 5107 
(West 1991); see also Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to VARO for the following development:

1.  VARO should obtain the all terminal 
hospital records, along with any other 
records of treatment, for the veteran 
located at the Alvin C. York VA Medical 
Center in Murfreesboro, Tennessee.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


